Exhibit Schedule of Board Fees The Compensation Committee and Board of Directors of Lakeland Financial Corporation adopted the following fee schedule effective January 1, 2010: Annual Director Retainer: $ 15,000 Annual Audit Committee Chairman Retainer: $ 19,000 Annual Lead Director and Compensation Committee Chairman Retainer: $ 19,000 Annual Governance Committee Chairman Retainer: $ 16,000 Board Meeting Fee: $ 800 per meeting Committee Meeting Fee: $ 700 per meeting Annual stock grant: 500 shares
